Title: To Benjamin Franklin from William Hodgson, 6 March 1783
From: Hodgson, William
To: Franklin, Benjamin


Dear sirLondon 6th Mar: 1783
I wrote you a few days ago on the Subject of our Ship to America craving your Advice & Assistance wh. I hope you will be so obliging as to favor me with a speedy Answer— I now inclose you the Draft of a Bill now in the House & which no doubt will pass into a Law, for restoring Trade betwixt this Country & America it is formed upon liberal principles & will I have no doubt produce the desired effect— I likewise inclose you a Letter from the Earl of Buchan which I recd from Mr Strahan. Mr Jones has got the appointment of one of the Judges in Bengal—a place of very great Emolument— I requested some Time ago the favor of Mr W. Franklin to make an Enquiry for me at Mr de Castries Office I fear it escaped his Memory— No Ministry as yet formed— I am Dr sir Yours most sincerely
William Hodgson
N.B. The Prisoners are at last, all ordered away to FranceHis Excellency B. Franklin Esqr
